Citation Nr: 0428398	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
defective vision of the left eye.

2.  Entitlement to service connection for defective vision of 
the right eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2001 rating decision of the Providence, 
Rhode Island, Department of Veterans Affairs (VA) Regional 
Office (RO) - which found that new and material evidence had 
not been received to reopen a previously denied claim for 
service connection for defective vision of both eyes.

For the reasons discussed in the REMAND portion of this 
decision, the Board has recharacterized the claim pertaining 
to the right eye as just one of entitlement to service 
connection.  The REMAND will occur via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part concerning this 
claim.

As for the claim concerning the left eye, since it is not 
inextricably intertwined it will be decided.  See, e.g., 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his petition to reopen his claim for 
service connection for defective vision of the left eye, and 
apprised of whose responsibility - his or VA's, it is for 
obtaining this supporting evidence, and all evidence relevant 
to this claim has been obtained.

2.  In January 1948, the RO denied the veteran's claim for 
service connection for defective vision of the left eye; in 
February 1948, the RO sent him a letter notifying him of that 
decision and apprising him of his procedural and appellate 
rights.  He did not file a timely appeal.



3.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's January 1948 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not suggest the 
veteran had a superimposed disease or injury during service 
that resulted in a decrease in the visual acuity in his left 
eye.


CONCLUSIONS OF LAW

1.  The RO's January 1948 decision denying service connection 
for defective vision of the left eye is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104 (2004) formerly Veterans 
Regulation No. 2(a), pt. II, par. III; VA Regulations 1008 
and 1009; (effective January 25, 1936, to December 31, 1957).

2.  New and material evidence has not been submitted since 
that January 1948 RO decision to reopen this claim concerning 
the left eye.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the claims on appeal.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).



The VCAA and implementing regulations eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The RO sent the veteran a letter in April 2001 apprising him 
of these VCAA notice and duty to assist requirements.  And 
this procedural due process occurred prior to initially 
denying his claim in September 2001.  So there was compliance 
with the mandated sequence of events (i.e., VCAA letter 
before initial denial) stipulated by the U.S. Court of 
Appeals for Veterans Claims (Court) in a recent precedent 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

That April 2001 VCAA letter specifically informed the veteran 
of the type of evidence and information (i.e., new and 
material) needed to substantiate his petition to reopen the 
claim; and, if reopened, the requirements for establishing 
service connection on the merits (meaning on a de novo 
basis); the information and evidence that he should submit 
personally; and the assistance that VA would provide in 
obtaining evidence and information in support of his claim-
if identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The RO also 
provided this valuable information in a January 2003 letter, 
again addressing the VCAA's notice and duty to assist 
provisions, and in the October 2003 supplemental statement of 
the case (SSOC).



In December 1947, the veteran requested service connection 
for defective vision in his left eye.  He stated his vision 
was aggravated in service, as evidenced by him being fitted 
for eyeglasses on four occasions while in the military.

According to his service medical records (SMRs), the veteran 
had 20/200 vision, uncorrected, and 20/100, corrected, of the 
left eye during his military entrance examination in August 
1943.  It was also noted during that entrance examination 
that he had vision that was less than the minimum 
requirements for service with strabismus of the left eye.  He 
was fitted for glasses on four occasions in service, 
as alleged.  A visual defect of the left eye, no vision, was 
noted in April 1944.  An eye examination in July 1944 
diagnosed moderate amblyopia and exanopsia of the left eye - 
which, according to the examiner, existed prior to induction 
into the military.  An eye examination in June 1945 noted the 
veteran had only light perception in his left eye, 
uncorrected, fully lighted, corrected.  His military 
discharge examination in March 1946 noted that he had 
amblyopia of the left eye and that his vision was limited to 
light perception, both corrected and uncorrected.

In January 1948, as mentioned, the RO denied service 
connection for defective vision of the left eye because the 
condition was a constitutional or developmental abnormality 
and, thus, not a disability under the law.  The RO also found 
that the pre-existing condition had not been aggravated 
during service beyond its natural progression.

The RO notified the veteran of that decision and of his 
procedural and appellate rights in a letter sent in February 
1948.  He did not appeal, however.

Since the veteran did not timely appeal the RO's decision, it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Furthermore, because he did not appeal that 
decision, this, in turn, means there must be new and material 
evidence during the years since to reopen his claim and 
warrant further consideration of it on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's January 1948 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).



Since, however, the well-grounded requirement has been 
totally eliminated by the VCAA, the Board need only consider 
whether new and material evidence has been submitted to 
reopen the claim and, if so, may proceed directly to 
adjudicate it on the full merits assuming the VCAA's notice 
and duty to assist requirements have been satisfied.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. 
West, 12 Vet. App. 1 (1998).

As defined by the regulation in effect when the veteran filed 
this claim prior to August 29, 2001, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it had to be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).  The 
amended version of 38 C.F.R. § 3.156(a), concerning the 
revised definition of what constitutes new and material 
evidence, is inapplicable because the veteran petitioned the 
RO to reopen his claim prior to the August 29, 2001, cutoff 
date for applying the new definition.

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Refractive error of the eye is not a disability within the 
meaning of applicable legislation for disability compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  This includes 
refractive error due to such eye disorders as amblyopia, 
exanopsia or strabismus.  As refractive error of the eye is 
not, by law, a disease or injury, it requires more than an 
increase in severity during service in order to warrant a 
grant of service connection.  There is a lack of entitlement 
under the law to service connection for refractive error of 
the eye, unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90 (July 
18, 1990).

But the additional evidence received since the RO's January 
1948 decision does not contain any indication that a 
superimposed disease or injury during service resulted in a 
decrease in visual acuity in the veteran's left eye.  The 
medical records pertaining to his left eye received since 
January 1948 only show treatment after service for defective 
vision.  So while these additional records are perhaps new, 
they are nonetheless immaterial insofar as suggesting 
aggravation in service by superimposed disease or injury.  
And the records that do not concern the left eye obviously 
also are not material, even if new.

The various statements from the veteran and his 
representative are not new because they merely reiterate 
allegations previously made - that the veteran's left eye 
vision was aggravated in service.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  But the RO already considered this 
very same allegation prior to denying the claim in January 
1948.  And even if, per chance, their allegation was new 
(which, again, it is not), it still would not be material 
because, as laypersons, they do not have the necessary 
medical training or expertise to give a competent opinion on 
medical causation.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Since none of the evidence submitted since the RO's January 
1948 decision competently demonstrates that a superimposed 
disease or injury during service resulted in a decrease in 
visual acuity, none of the evidence is both new and material.  
This being the case, the claim cannot be reopened.  See 
Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996).

And as the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for 
defective vision in the left eye is denied.


REMAND

When the Board addresses in its decision a question that has 
not yet been addressed by the agency of original jurisdiction 
(AOJ), i.e., RO, the Board must consider whether the veteran 
has been given adequate notice of the need to submit evidence 
or argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case (SOC) of, if 
applicable, the SSOC(s) provided fulfills the regulatory 
requirements.  See 38 C.F.R. § 19.29 (2003).  If not, the 
claim must be remanded to the AOJ to avoid prejudicing the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that the RO considered the 
veteran's claim for service connection for defective vision 
in his right eye as a petition to reopen.  But there is no 
prior final RO decision regarding his right eye, in 
particular (the January 1948 RO decision denied service 
connection for the left eye only).  Therefore, he has not yet 
been afforded an opportunity to present argument and/or 
evidence on this issue on a de novo basis, and because he has 
not been provided a SOC or SSOC pertaining to his de novo 
claim, the Board must remand this issue to the RO to avoid 
the possibility of prejudice.  38 C.F.R. § 19.9 (2003).

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration: 

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
concerning the claim for service 
connection for defective vision in the 
right eye (de novo).  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  Also request that the 
veteran submit all relevant evidence and 
information in his possession concerning 
this claim.

2.  Then adjudicate the veteran's claim 
for service connection for defective 
vision in his right eye on a de novo 
basis (not based on whether new and 
material evidence has been submitted).  
If his claim is denied, send him and his 
representative a SSOC and give them an 
opportunity to respond to it.


Following completion of the above actions, the case should be 
returned to the Board for further appellate consideration.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted. 

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



